Citation Nr: 0606925	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  02-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for status post 
bunionectomy of the left great toe (hallux), currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1987 to 
June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In July 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge during a video conference hearing; 
a transcript of that hearing is of record.  


FINDINGS OF FACT

The veteran's status post bunionectomy of the left hallux is 
manifested by subjective complaints of pain on standing and 
ambulation; with objective evidence of 20-30 degrees of 
dorsiflexion, pain with palpation and manipulation, minimal 
hallux valgus deformity, and mild neurologic impairment.  


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for status 
post bunionectomy of the left hallux are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5280, 5284 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that she is entitled to an increased 
evaluation for her service-connected status post bunionectomy 
of the left hallux.  

Initially, the Board notes that VA laws and regulations 
dictate that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

In a July 2002 Statement of the Case, as well as in an 
October 2005 Supplemental Statement of the Case, the veteran 
was advised of the laws and regulations pertaining to her 
claim.  Collectively, these documents informed her of the 
evidence of record and explained the reasons and bases for 
the denial of his claims.  In addition, the RO sent the 
veteran letters dated in June 2001 and February 2005 that 
informed him of the evidence necessary to substantiate this 
claim, what evidence they would obtain and what evidence he 
should submit.  This letter also, essentially, requested that 
he provide any medical evidence in his possession that 
pertained to his claims. 

The Board finds that the notice requirements set forth have 
been met, because while the notice provided in February 2005 
was not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim in November 
2001, and the June 2001 notice letter did not, in the Board's 
opinion, fully comply with VA's duty to notify (see 
38 U.S.C.A. § 5103A), the notice was provided by the AOJ 
prior to the most recent adjudication of the claim (see the 
October 2005 Supplemental Statement of the Case), and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board 
thus finds that any error in the timing of the VCAA notice 
was not prejudicial to the veteran, and there is no reason in 
further delaying the adjudication of the claim decided 
herein.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); cf. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  
Private medical evidence has been both submitted by the 
veteran and obtained by the RO.  The veteran has been 
afforded VA medical examinations associated with her claim; 
the reports of which are of record.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159. 


II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In a June 1995 rating decision, the RO granted service 
connection and assigned a 10 percent disability rating for 
status post left great toe surgery, effective November 7, 
1994.  The veteran filed her claim for increase in May 2001.  
Thereafter, in October 2005, the RO increased the veteran's 
disability rating to 20 percent, effective February 14, 2005.  

The veteran contends that her service-connected left hallux 
disability manifested by chronic pain restricts her ability 
to perform her duties as a mail carrier for the United States 
Postal Service (USPS).  Furthermore, the veteran contends 
that her ability to perform activities such as running, 
aerobics, and walking on hard surfaces is also limited by her 
left hallux pain.  

The medical evidence of record reflects an April 2001 
radiographic study of the left foot which revealed minimal 
degenerative changes of the left hallux.  

A June 2001 private treatment record documents the veteran's 
complaints of bilateral foot pain.  The veteran reported 
decreasing her work hours from 56 to 40 hours which had 
helped with her pain.  Clinical evaluation revealed hallux 
valgus deformity bilaterally with associated metatarsalgia.  
A bone scan that same month revealed no significant 
abnormalities.  

In an August 2001 private treatment report, in particular, 
the veteran was noted to have some diffuse subjective 
numbness of the left hallux.  The physician reported that X-
rays revealed some early degenerative changes.  

A report of an August 2001 VA examination reflects the 
veteran's complaints of chronic left hallux pain and that her 
hallux was swollen and red on a daily basis.  The veteran did 
not complain of numbness or tingling in the left hallux.  
Clinical evaluation revealed the left hallux to be very 
tender to palpation on the medial aspect, motor function was 
decreased, and the joint was slightly enlarged.  

A September 2002 statement from a treating VA physician 
reflects that the veteran was seen in the emergency room for 
foot pain and that it was preferable that she work in an area 
that did not require her to stand more than 30 minutes at a 
time.  

A private medical report, dated in September 2002, reflects 
on examination, a well healed incision over the dorsum of the 
left first metatarsophalangeal (MTP) joint.  There was some 
numbness on the medial and lateral dorsal side of the toe 
indicating injury or entrapment of the deep peroneal nerve 
and the superficial peroneal nerve branch.  The veteran had 
about 30 degrees of total MTP motion but there was pain with 
palpation and manipulation.  The assessment was some hallux 
limitus of the previous left hallux surgery aggravated by the 
veteran's job.  

During the July 2003 video conference hearing, the veteran 
testified that she periodically receives cortisone shots in 
her left foot, that the foot is painful, and that she had 
been placed, intermittently, on limited work duty the past 
few years.

A report of a February 2005 VA examination reflects the 
veteran's report of receiving "some" cortisone injections 
into the left hallux.  The veteran reported having periodic 
flare-ups of severe pain, and that such flare-ups occurred on 
a weekly basis for a couple of hours.  At those times, the 
veteran reported that she could not walk and had to remain 
off her feet.  The veteran reported being prescribed various 
forms of orthotics for her left hallux and that while she 
needed the orthotics to walk she didn't wear them.  In this 
respect, the veteran reported that she didn't have much of an 
arch but that the orthotics did, and as a result they 
bothered her feet.  The examiner noted that the veteran's 
gait was not antalgic or was there circumduction to her gait.  
On clinical evaluation, there was minimal left hallux valgus 
deformity, with dorsiflexion to 25 degrees of the left 
hallux.  On motion of the left hallux joint there was 
significant pain in about the last 10 percent of 
dorsiflexion, and the last 5 percent of plantar flexion, of 
the left hallux.  There was a thick, deformed hyperkeratotic 
lesion that was diffuse on the second MTP joint and there was 
approximately 30 degrees of valgus of the hallux bilaterally 
at the MTP joint.  The examiner reported that there may have 
been a mild neurologic component that was the result of the 
left hallux surgery, in that the saphenous nerve came along 
through this area with its cutaneous branches and the 
incision may have certainly interrupted some of this, as 
would have the retraction, and surgical removal of the bone 
beneath the nerves.  An X-ray of the left foot revealed mild 
pes planus.  

The veteran's service-connected status post bunionectomy of 
the left hallux is rated for "Foot injuries, other" under 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under this 
diagnostic code, a single, 20 percent rating is warranted for 
moderately severe foot impairment, and a 30 percent rating is 
warranted for severe foot impairment.  A Note following 
diagnostic code 5284 reflects that with actual loss of use of 
the foot, a rating to 40 percent is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2005).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2005).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

After reviewing the medical evidence, the Board finds that 
the degree of impairment resulting from the status post 
bunionectomy of the left hallux does not warrant more than 
the current 20 percent rating for moderately severe foot 
disability under Diagnostic Code 5284.  

In this case, the medical evidence reflects the veteran's 
consistent complaints of pain in the left hallux with 
prolonged walking or standing, with weekly periodic flare-ups 
of pain.  The Board notes that the veteran's service-
connected left hallux disability was originally rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5280 for hallux valgus 
(unilateral).  That diagnostic code allows for no more than a 
10 percent rating if the hallux valgus involves surgical 
resection of the metatarsal head; or if identified as severe 
(if equivalent to amputation of the great toe).  
Additionally, severe hallux rigidus under 38 C.F.R. § 4.71a, 
Diagnostic Code 5281, is to be rated for hallux valgus.  

The RO has taken into account the veteran's complaints of 
pain in her left hallux and resulting functional loss in the 
use of her left foot due to periodic flare-ups.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995) (Functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria).  Thus, the RO 
has awarded the veteran a 20 percent rating for moderately 
severe impairment of the left foot.  Otherwise, none of the 
medical evidence of record describes the veteran's disability 
picture associated with her left hallux or her left foot as 
severe.  Significantly, as noted above, during the February 
2005 VA examination the veteran did not exhibit any antalgic 
gait nor was there circumduction to her gait as a result of 
her left foot.  

Likewise, even if the Board were to accept that the veteran's 
disability picture was more analogous to that of unilateral 
flat feet (see 38 C.F.R. § 4.20 (2005)), the veteran would 
still only warrant a 20 percent rating.  Here, the Board 
finds that the veteran's subjective complaints and the 
objective medical findings approximate no more than 
"severe" acquired flatfoot (unilateral) under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2005).  Under that Code, a 20 
percent rating is warranted for disability objectively 
demonstrated by marked deformity, pain on manipulation and 
use accentuated, indication of swelling on use, and 
characteristic callosities.  The veteran's disability picture 
does not otherwise approximate a 30 percent rating for 
"pronounced" acquired flatfoot for such symptoms such as 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, or marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, or not improved by 
orthopedic shoes or appliances.  As the veteran reported 
during the February 2005 VA examination, she was not wearing 
orthotics which had been prescribed to help alleviate her 
left hallux pain.   

Thus, the Board finds that given the veteran's subjective 
complaints and those objective clinic findings noted on 
examination, a rating to 30 percent, or higher, for status 
post bunionectomy of the left hallux under Diagnostic Code 
5284 is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5284.  

The Board also finds that no higher evaluation is warranted 
under any other diagnostic code.  Although the functioning of 
the left toe/foot is limited due to pain, there is a lack of 
medical evidence that the veteran has actually lost the use 
of the left toe (Diagnostic Code 5171) or the left foot 
(Diagnostic Code 5167).  Likewise, the medical evidence does 
not demonstrate claw foot (pes cavus) (Diagnostic Code 5278) 
or malunion/nonunion of the tarsal or metatarsal bones 
(Diagnostic Code 5283). 

The medical evidence does reflect radiographic findings of 
degenerative changes in the left hallux with limitation in 
range of motion.  The Board notes that degenerative arthritis 
established by X-ray findings is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, no more than a 20 percent rating is 
warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  In this case, the Schedule does not 
contain a diagnostic code for the evaluation of limitation of 
motion of the toes.  However, any manifestations of 
disability associated with limitation of motion of the left 
hallux would be taken into account in the assignment of the 
20 percent rating for moderately severe foot injury under 
diagnostic code 5284.  Thus, a separate rating for limitation 
of motion due to degenerative changes under diagnostic code 
5003 would constitute prohibited pyramiding.  38 C.F.R. § 
4.14 (2005); see also Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  Likewise, to rate the veteran's left hallux 
disability under diagnostic code 5003, as compared to 
diagnostic code 5284, solely for pain due to degenerative 
changes would not be more favorable to the veteran as a 20 
percent rating is the highest available.  

The Board has also considered whether a separate disability 
rating would be allowable for neurologic impairment 
associated with the status post bunionectomy.  Here, as noted 
above, the medical evidence reflects a report of "some" 
numbness of the left hallux and a subsequent finding of 
"mild" neurologic component associated with the left 
hallux.  Those peripheral nerves identified on examination as 
contributing to any reported sensory loss are the superficial 
peroneal nerve (Diagnostic Code 8522), deep peroneal nerve 
(Diagnostic Code 8523), and the saphenous nerve (Diagnostic 
Code 8527).  See 38 C.F.R. § 4.124a, Diagnostic Codes 8522, 
8523, and 8527 (2005).  The Board notes that 38 C.F.R. 
§ 4.124a provides that when the neurologic involvement 
(impairment) is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Given the medical 
findings, the Board finds the veteran's sensory loss in the 
left hallux approximates no more than mild neurologic 
impairment which, under Diagnostic Codes 8522, 8523, or 8527, 
would not warrant a compensable rating.  Thus, a separate 
compensable rating for any neurologic impairment of the left 
hallux is not warranted.  

Finally, the above determination is based on consideration of 
the applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the claim under consideration 
been shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (cited to and discussed in the 
October 2005 SSOC).  Here, there is an absence of evidence of 
marked interference with employment (i.e., beyond that 
contemplated in each assigned evaluation) or frequent periods 
of hospitalization, or evidence that a particular disability 
otherwise has rendered impractical the application of the 
regular schedular standards the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The Board has considered the veteran's complaints regarding 
her limited duty with the USPS and the reduction in her 
working hours from 56 to 40 per week.  It bears emphasis that 
the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2005).  Given the lack of 
evidence showing unusual disability with respect to the 
service-connected status post bunionectomy of the left hallux 
that is not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of the rating 
issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine with respect to the claim under 
consideration.  However, as the preponderance of the evidence 
is against the claim; hence, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).  


ORDER

A rating higher than 20 percent for status post bunionectomy 
of the left hallux is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


